Citation Nr: 0023765	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from July 1965 to May 1969 and 
July 1971 to September 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which continued 
the currently assigned 10 percent disability evaluation. 


FINDING OF FACT

The veteran's PTSD has been shown to be productive of 
depressed mood, anxiety and panic attacks, chronic sleep 
impairment, intrusive thoughts, difficulty concentrating, 
hypervigilance, irritability, flashbacks.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD does not adequately reflect the severity of his PTSD 
symptomatology, and that an increased evaluation should be 
assigned.  Specifically, the veteran argues that he is 
entitled to a 30 percent disability evaluation.  The 
preliminary question before the Board, however, is whether 
the veteran has submitted a well-grounded claim, and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim which is 
well grounded.  The Board is also satisfied that all relevant 
facts have been properly developed, and that all available 
evidence necessary for an equitable disposition of this 
appeal has been obtained.  Therefore, no further assistance 
to the veteran is required in this case.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1999); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In this case, the RO has determined that the veteran's PTSD 
is 10 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (1999).  DC 9411 provides for a 10 
percent evaluation for PTSD where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assignable when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The pertinent evidence of record shows that the RO continued 
the veteran's 10 percent disability evaluation in a November 
1998 rating decision.  The RO based this continuance on a 
review of VA outpatient treatment records dated from March 
1998 to June 1998, a July 1998 VA examination report, and a 
September 1998 statement from a private physician with 
Stormont-Vail HealthCare.  

This evidence reveals that between September 1997 and 
February 1999, the veteran complained of the following 
subjective symptoms in connection with his PTSD: flashbacks, 
difficulty with trust and intimacy, panic attacks, depressed 
mood, anxiety and irritability, mood swings, nightmares, and 
physiological symptoms such as sweating and increased heart 
rate associated with nightmares.   

Objective symptoms noted during this time were: mild to 
moderate social isolation, intrusive thoughts, difficulty 
with interpersonal relationships especially in relation to 
authority, flashbacks, nightmares, and the veteran was noted 
to have a right ocular and facial ticks.  In March 1998, a VA 
physician assigned the veteran a Global Assessment of 
Functioning (GAF) score of 60 and indicated that the 
veteran's GAF during the previous year had also been a 60.  
He reported the veteran's PTSD to be chronic and moderate.  
In July 1998, a VA examiner assigned the veteran a GAF of 50 
and indicated that the veteran had persistent major symptoms 
without much impairment to occupational functioning, but with 
some social dysfunction.  The examiner opined that the 
veteran was slightly to mildly impaired.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-VIV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4. 130 (1999), a GAF score of 60 is indicative of 
moderate symptoms (e.g. flattened affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A GAF score of 
50 is indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
private physician, in his September 1998 statement, noted 
that the veteran suffered from PTSD manifested by insomnia, 
poor interest in activities, ruminations, poor concentration, 
and irritability.

Subsequent to the RO's November 1998 continuance of the 
veteran's 10 percent disability evaluation, the veteran 
submitted employee health records dated May 1986 to November 
1998, VA treatment records and notes dated January 1993 to 
November 1998, and hearing testimony given at a hearing held 
at the RO in February 1999 in support of his claim for an 
increased disability evaluation.  The employee health records 
showed no complaints or clinical findings with regard to 
PTSD.  The VA outpatient records of the veteran's PTSD group 
therapy showed hypervigilance, increased anxiety and 
irritability, and "troubling panic attacks."   
During the February 1999 hearing, the veteran also testified 
that he continued to take medication to help control the 
frequency of his anxiety attacks and to help him sleep.  
Additionally, the veteran indicated that he attended weekly 
group therapy to help manage his PTSD symptomatology.  With 
regard to employment, the veteran testified that he has been 
employed with the VA as an x-ray technician for almost 15 
years.  

The veteran's wife testified that the veteran is easily 
startled and that he has mood swings.  She indicated that she 
believed that the veteran's irritability and short temper had 
worsened over the prior year.  She also testified that the 
veteran's PTSD hindered their social life.

The Board is mindful that a disability evaluation may require 
re-evaluation in accordance with changes in a veteran's 
condition.  Accordingly, it is essential in determining the 
level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (1999).  However, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
  
The veteran has requested a 30 percent disability evaluation, 
but in evaluating the veteran's claim the Board has also 
considered the applicability of criteria for 50, 70 and 100 
percent disability evaluations pursuant to DC 9411.  Viewing 
the evidence from a longitudinal perspective, it appears that 
the veteran's PTSD symptomatology has increased in severity.  
The most recent evidence of record shows that in July 1998, a 
VA examiner noted that the veteran's PTSD had worsened over 
the previous year with increased intensity and frequency of 
flashbacks including intrusive recollections of combat 
experiences in Vietnam, hypervigilance, difficulty 
concentrating and anxiety spells.  The veteran was also noted 
to experience sleep disturbance, ruminations, nightmares, 
increased anxiety, and right ocular and facial ticks in 
September 1998.   

Additionally, during a February 1999 hearing, both the 
veteran and his wife testified that his mood swings and 
irritability had worsened over the previous year and they 
also testified that the veteran was easily startled and that 
his symptoms hindered his social life.  Further, in July 
1998, the veteran was assigned a GAF score of 50, which is 
indicative of serious symptoms.  While a GAF score is not 
determinative by itself, and the VA examiner assigning the 
score indicated that the veteran was only slightly to mildly 
impaired, it does tend to show serious symptoms.  The 
examiner also stated that the veteran had persistent major 
symptoms without much impairment to occupational functioning, 
but with some social dysfunction.  In this regard, the Board 
notes that the veteran has maintained his employment as an x-
ray technician for approximately 15 years and has maintained 
his marriage for approximately 15 years as well. 

After a review of the overall evidence of record, the Board 
concludes that the evidence supports assignment of a 30 
percent rating for PTSD.  Notwithstanding the veteran's 
apparently stable marriage and lengthy employment, the 
medical evidence indicates that his PTSD symptoms have 
increased in severity to most nearly approximate the criteria 
of a 30 percent rating and resolution of reasonable doubt is 
warranted. 38 U.S.C.A. § 5107(b).  However, the evidence does 
not indicate that a rating in excess of 30 percent is 
warranted.  In this regard, the veteran has not been shown to 
have flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, impaired judgment, or any cognitive 
impairment indicative of a higher rating.  Accordingly, a 30 
percent disability rating, and no more, is warranted for the 
veteran's PTSD symptomatology.  


ORDER

A 30 percent disability evaluation for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	K. J. Loring
	Acting Member, Board of Veterans' Appeals

 

